PER CURIAM.
Charlene Johnson appeals a final order denying an award of attorney’s fees following her successful challenge of the termination of her Medicaid benefits by the Department of Children and Families, ap-pellee. We affirm the order denying attorney’s fees because such an award is not authorized under section 120.595(2), Florida Statutes (1999), for a proceeding held pursuant to section 408.285, Florida Statutes. By its terms, section 120.595(2) authorizes an award of attorney’s fees in a rule challenge under section 120.56(2), Florida Statutes. Further, the hearing officer’s findings that the defenses raised by the Department were not frivolous or improper are supported by competent substantial evidence.
AFFIRMED.
WEBSTER, DAVIS AND VAN NORTWICK, JJ., CONCUR.